       Case 2:17-cv-04540-WB Document 90-2 Filed 12/17/18 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA and
STATE OF NEW JERSEY,

                            Plaintiffs,

                     v.                                  No. 2:17-cv-04540-WB

DONALD J. TRUMP, in his official capacity as
President of the United States; ALEX M. AZAR II, in
his official capacity as Secretary of Health and Human
Services; UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES; STEVEN T.
MNUCHIN, in his official capacity as Secretary of the
Treasury; UNITED STATES DEPARTMENT OF THE
TREASURY; RENE ALEXANDER ACOSTA, in his
official capacity as Secretary of Labor; UNITED
STATES DEPARTMENT OF LABOR; and UNITED
STATES OF AMERICA.

                            Defendants.


                          INDEX OF EXHIBITS
         TO PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

A   Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
    Under the Affordable Care Act, 83 Fed. Reg. 57,536 (Nov. 15, 2018)
B   Moral Exemptions and Accommodations for Coverage of Certain Preventive Services
    Under the Affordable Care Act, 83 Fed. Reg. 57,592 (Nov. 15, 2018)
C   Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
    Under the Affordable Care Act, 82 Fed. Reg. 47,792 (Oct. 13, 2017)
D   Moral Exemptions and Accommodations for Coverage of Certain Preventive Services
    Under the Affordable Care Act, 82 Fed. Reg. 47,838 (Oct. 13, 2017)
E   Memorandum of Law in Support of Plaintiff’s Motion for a Preliminary Injunction, ECF
    No. 8-2 (Nov. 2, 2017)
F   Institute of Medicine, Clinical Preventive Services for Women: Closing the Gaps (2011)
G   Health Resources & Services Administration, Women’s Preventive Services Guidelines
    (2011)
H   Health Resources & Services Administration, Women’s Preventive Services Guidelines
    (2016)
I   Executive Order No. 13798, Promoting Free Speech and Religious Liberty (May 4, 2017)
J   Transcript of Preliminary Injunction Hearing (Dec. 14, 2017)
       Case 2:17-cv-04540-WB Document 90-2 Filed 12/17/18 Page 2 of 2



K Declaration of Kathryn Kost
L Declaration of Cynthia Chuang, M.D., MSc
M Declaration of Carol Weisman, Ph.D
N Snyder, et al., The Impact of the Affordable Care Act on Contraceptive Use and
  Costs among Privately Insured Women, Women’s Health Issues 28-3 (2018)
O Declaration of Samantha Butts, M.D., MSCE
P Declaration of Seth Mendelsohn
Q Declaration of Leesa Allen
R Declaration of Dayle Steinberg
S Declaration of Sarah Adelman
T Declaration of Philip Gennace
U Declaration of Elizabeth Coulter
V Spreadsheet from Administrative Record (Bates No. 669264)
W Spreadsheet from Administrative Record (Bates No. 670107)
X Comments on Interim Final Rules (Dec. 5, 2017)




                                            2
